                 Case 20-11602-BLS        Doc 8-2      Filed 06/19/20     Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                              Chapter 11

 FACTOM, INC.,                                       Case No. 20-11602 (BLS)
                                                     Re: D.I. _____
                            Debtor.

                  ORDER ESTABLISHING BAR DATES AND APPROVING
                     FORM AND MANNER OF NOTICE THEREOF

          Upon the motion of the Debtor for an order establishing deadlines to file proofs of claims

and approving the form and manner of notice thereof; now, therefore, it is hereby:

          ORDERED, that the motion is granted as set forth herein; and it is further

          ORDERED, that each person or entity, other than a governmental unit, that holds or

asserts a claim against the Debtor that arose or is deemed to have arisen prior to June 18, 2020

(“Petition Date”) (including claims entitled to priority under Bankruptcy Code section 503(b)(9)),

shall file a proof of claim in the Debtor’s bankruptcy case, on or before [•], 2020 (“General Bar

Date”); and it is further

          ORDERED, that each governmental unit that holds or asserts a claim against the Debtor

that arose or is deemed to have arisen prior to the Petition Date shall file a proof of claim in the

Debtor’s bankruptcy case on or before [•], 2020 (“Governmental Bar Date”); and it is further

          ORDERED, that if the Debtor amends its Schedule D or Schedule E/F (“Schedules”) to

change the amount, nature, classification or characterization of a debt owing to a creditor, the

affected creditor shall have until thirty (30) days from the date on which notice of the amendment

was served, pursuant to Del. Bankr. L.R. 1009-2 (“Amended Schedules Bar Date”), to file a proof

of claim in respect of the amendment; and it is further

          ORDERED, that if the Debtor rejects an executory contract or unexpired lease, the contract

or lease counterparty shall have until thirty (30) days after service of notice of the rejection to file
                Case 20-11602-BLS          Doc 8-2     Filed 06/19/20     Page 2 of 3



a proof of claim asserting a right to payment on account of rejection damages (said deadline,

together with the General Bar Date, Governmental Bar Date and Amended Schedules Bar Date,

the “Bar Dates”); and it is further

        ORDERED, that proofs of claim against the Debtor may be filed either: (a) electronically,

at http://www.deb.uscourts.gov/claims-information, or alternatively, by CM/ECF by registered

users of the CM/ECF system; or (b) by mailing the original proof of claim to the Court at the

following address: United States Bankruptcy Court for the District of Delaware, 824 North Market

Street, 3rd Floor, Wilmington, Delaware 19801; and, in accordance with Del. Bankr. L.R. 3003-

1(b)(i), transmitting a copy to Debtor’s counsel, Jeffrey Chubak of Amini LLC, either by mail to

Amini LLC, 131 West 35th Street, 12th Floor, New York, New York 10001, Attn: Jeffrey Chubak,

or by e-mail to jchubak@aminillc.com; and it is further

        ORDERED, that the following persons and entities are not required to file proofs of claim:

                     Any person or entity whose claim is listed in the Schedules and is not marked
                      contingent, unliquidated or disputed, and who does not dispute the amount or
                      characterization of the claim as set forth in the Schedules.

                     Any claimant who holds a claim the filing of which is subject to a specific date
                      fixed by the Court other than as provided in this Order.

                     Any creditor whose claim has been paid in full or otherwise satisfied by the
                      Debtor or another party.

                     Current directors and officers of the Debtor who assert claims for
                      indemnification or contribution arising on account of services to the Debtor

; and it is further

        ORDERED, that any person or entity that is required to file a proof of claim and who fails

to do so by the Bar Date associated with such claim shall not be treated as a creditor with respect

to such claim for the purposes of voting and distribution, and shall be forever barred from asserting

such claim against the Debtor or its estate; and it is further
              Case 20-11602-BLS         Doc 8-2     Filed 06/19/20     Page 3 of 3



       ORDERED, that notice of the applicable Bar Dates in the form annexed to the motion

(“Bar Date Notice”) is hereby approved; and it is further

       ORDERED, that within three (3) business days following entry of this Order, the Debtor

shall transmit the Bar Date Notice and Official Form B410 by first class mail to those persons and

entities required to be given notice pursuant to Del. Bankr. L.R. 2002-1(e).
